Title: To James Madison from Jeremiah Lawrence, 15 August 1803
From: Lawrence, Jeremiah
To: Madison, James


Sir
Nantucket 15th August 1803
I beg leave to state that David Worth and myself were sole owners of the Schooner Mary of Nantucket which we fitted for a Whaling Voyage to the Cape de Verd Islands and elsewhere, David Folger Master, who sailed from this Port in the said Schooner on the 14 of July 1802 and proceeded on his said intended Voyage & after cruising near the said Islands until the 24th of November, and had obtained 80 bbls of Spermaceti Oil, he went from thence to the West India Islands and had obtained 100 bbls more of Sperma Oil in the Caribbean Sea, and while prosecuting the said Whale fishery on the south side of the Island of Hispaniola about 9 leagues eastward of Jaquemel and five leagues from the Land, the said Schooner Mary together with the Sloop Union William Clisby Master and Sloop Dolphin Silvanus Smith Master ⟨both?⟩ of Nantucket who were also pursuing the Whale Fishery ⟨at th⟩at place, were taken by the french National Schooner Telegrap⟨h⟩ of 12 guns (Captn Antonio San Quint) and carried into said Jaque⟨mel⟩ where the said Masters and their Crews were imprisoned and finally their Vessels condemned, (as the said Masters were informed) upon a Ch⟨arge⟩ of having been trading with the Brigands on the Coast, which said Charge was altogether false and unfounded as they had no Article of Commerce on board, and the whole intent and object of the Voyage was the said Whale Fishery, and after many fruitless efforts to recover the sd. Vessel, the said Master proceeded to Port au Prince (and left the rest of the Crew imprisoned some of whom were already dead & others sick,) and took Passage from thence to P⟨hi⟩ladelphia where he arrived the 26th of July & finally got home at this place on the 12th Inst. Most of the above recited circumstances among other things are set forth in the enclosed Protest of the said Master, I have also enclosed a Certificate from the Collector of the Customs of this Port to prove the property & Citizenship of the Crew, and also a Certificate from the Select Men of this Town for the same purpose.
Under these above recited Circumstances I hereby solicit the Wise interference of the Executive Authority and request that you would point out the legal steps that I must take in this Business, for the purpose of obtaining satisfaction for the damages occasioned by the illegal unlawful and unjust proceedings of the Officers of the french Government, and to obtain the liberty and release from Cruel confinement of many of the Citizens of the United States who were left by Captn Folger and probably now remain in loathsome imprisonment in the said Port of Jaquemel. With due respect and esteem I am your most Obedient & most Humble Servant
Jeremiah L[…]
 

   
   RC (N). Docketed “Schr. Mary / Sloop Dolphin / Union”; torn. Enclosures not found.



   
   The owners of the three ships protested the decision of the prize court at Jacmel to the Council of Prizes, which finally rejected their appeal on 28 Nov. 1810 (Bonnel, La France, les États-Unis, et la guerre de course, pp. 182–83).



   
   This was probably Jeremiah Lawrence (1769–1827) (Columbian Centinel, 29 Dec. 1827).


